Exhibit 10.1

Execution Version

 

 

 

SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of March 16, 2017,

among

RICE ENERGY INC.,

as Parent Guarantor,

RICE ENERGY OPERATING LLC,

as Borrower,

The Guarantors Party Hereto,

WELLS FARGO BANK, N.A.,

as Administrative Agent,

and

The Lenders Party Hereto

BARCLAYS BANK PLC,

as Syndication Agent

WELLS FARGO SECURITIES, LLC,

and

BARCLAYS BANK PLC,

as Joint Lead Arrangers and Joint Bookrunners

BMO HARRIS FINANCING, INC.,

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

CAPITAL ONE, NATIONAL ASSOCIATION,

CITIBANK, N.A.,

FIFTH THIRD BANK,

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Second Amendment”), dated as of March 16, 2017 (the “Second Amendment Effective
Date”), is among RICE ENERGY INC., a Delaware corporation (“Parent”); RICE
ENERGY OPERATING LLC, a Delaware limited liability company (the “Borrower”);
each of the other undersigned guarantors (the “Guarantors”, and together with
Parent and the Borrower, the “Credit Parties”); each of the Lenders that is a
signatory hereto; and WELLS FARGO BANK, N.A., as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

Recitals

A.    Parent, the Borrower, the Administrative Agent and the Lenders are parties
to that certain Fourth Amended and Restated Credit Agreement dated as of
October 19, 2016 (as amended prior to the date hereof, the “Credit Agreement”),
pursuant to which the Lenders have, subject to the terms and conditions set
forth therein, made certain credit available to and on behalf of the Borrower.

B.    The parties hereto desire to amend certain terms of the Credit Agreement
as set forth herein to be effective as of the Second Amendment Effective Date.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.    Defined Terms. Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Second Amendment, shall have
the meaning ascribed such term in the Credit Agreement, as amended hereby.
Unless otherwise indicated, all section references in this Second Amendment
refer to the Credit Agreement.

Section 2.    Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Second Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement shall be amended effective as of the Second Amendment Effective
Date in the manner provided in this Section 2.

2.1    Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:

“Extended Term Specified Commodity Sale Contract” means, as of any date of
determination, with respect to any Specified Commodity Sale Contract, the
portion thereof, if any, that is not an Initial Term Specified Commodity Sale
Contract; provided that in no event shall any Physical Basis Contract constitute
an Extended Term Specified Commodity Sale Contract.



--------------------------------------------------------------------------------

“Initial Term Lender Specified Commodity Sale Contract” means any Initial Term
Specified Commodity Sale Contract between a Credit Party and a Person that is,
on the date such contract is entered into, a Lender or an Affiliate of a Lender,
in each case even if such Person subsequently ceases to be a Lender or an
Affiliate of a Lender for any reason.

“Initial Term Non-Lender Specified Commodity Sale Contract” means any Initial
Term Specified Commodity Sale Contract that is not (a) an Initial Term Lender
Specified Commodity Sale Contract or (b) a Physical Basis Contract.

“Initial Term Specified Commodity Sale Contract” means, as of any date of
determination with respect to any Specified Commodity Sale Contract, the portion
of such Specified Commodity Sale Contract that relates to the time period from
such date to the date that is six years following such date.

“Non-Approved Counterparty Volumes” means, as of any date of determination, the
aggregate sum of the total volumes of crude oil, natural gas and natural gas
liquids that are subject to the Credit Parties’ Specified Commodity Sale
Contracts (other than Physical Basis Contracts) with counterparties that are not
Approved Counterparties (calculated by adding together the monthly totals of all
such volumes for each month from the date of determination until the last month
for which any Credit Party has any effective Specified Commodity Sales Contract
(other than Physical Basis Contracts)).

“Physical Basis Contract” means any contract for the sale of Hydrocarbons for a
price to be calculated at the time of delivery based on the market or index
price for a location other than the delivery point (as defined in such sale
contract) of the Hydrocarbons sold pursuant to such sale contract (together with
any related asset management agreement for the release of transportation
capacity between such locations).

“Second Amendment” means that certain Second Amendment to Fourth Amended and
Restated Credit Agreement dated as of March 16, 2017, among Parent, the
Borrower, the other Guarantors party thereto, the Administrative Agent and the
Lenders party thereto.

“Total Available Volumes” means, as of any date of determination, the sum of,
without duplication, (a) the aggregate sum of the total maximum notional volumes
of crude oil, natural gas and natural gas liquids that are permitted to be
subject to Swap Agreements and Initial Term Non-Lender Specified Commodity Sale
Contracts pursuant to Section 9.18(a)(ii) plus (b) the aggregate sum of the
total maximum notional volumes of crude oil, natural gas and natural gas liquids
that are permitted to be subject to Extended Term Specified Commodity Sale
Contracts (excluding, for the avoidance of doubt, any notional volumes subject
to any portion of such Specified Commodity Sale Contracts that constitute
Initial Term Specified Commodity Sale Contracts) pursuant to Section
9.18(a)(iv)(C)(2)



--------------------------------------------------------------------------------

(calculated, in the case of both clause (a) and clause (b), by adding together
the maximum permissible volumes for each month from the date of determination
until the last month for which any Credit Party is permitted to have in effect
any Extended Term Specified Commodity Sale Contract); provided that there shall
be no double counting for transactions and agreements in respect of the same
volumes that hedge different risks (i.e., price risk and/or basis risk) as more
fully described in Section 9.18(f).

“Unsecured Specified Commodity Sale Contract” means any Initial Term Non-Lender
Specified Commodity Sale Contract and any Extended Term Specified Commodity Sale
Contract.

2.2    Amended Definitions. The definitions of “Additional Interim
Redetermination Event”, “Approved Counterparty”, “Borrowing Base Value”, “CFCT
Hedging Obligation” (originally intended to be “CFTC Hedging Obligation”), “Firm
Transportation Reimbursement Agreement”, “Liquidate”, “Loan Documents”,
“Material Swap Obligation”, “Projected Volume”, “Secured Lender Physical
Contract”, “Specified Commodity Sale Contract”, “Swap Agreement” and “Swap
Termination Value” contained in Section 1.02 of the Credit Agreement are hereby
amended and restated in their entirety to read in full as follows:

“Additional Interim Redetermination Event” means (a) any Transfer of any
Borrowing Base Property by the Borrower or any other Credit Party to any Person
other than the Borrower or another Credit Party, (b) any Liquidation of any
commodity Swap Agreement or other Specified Commodity Sale Contract by the
Borrower or any other Credit Party or (c) the Borrower or any other Credit Party
entering into any Secured Firm Transportation Reimbursement Agreement if, upon
(and after giving effect to) any such event, the sum of (i) the Borrowing Base
Value of all Borrowing Base Properties Transferred by the Borrower or any other
Credit Party to any Person other than the Borrower or another Credit Party since
the most recent redetermination of the Borrowing Base plus (ii) the Borrowing
Base Value, if any, of all commodity Swap Agreements and any other Specified
Commodity Sale Contracts Liquidated since the most recent redetermination of the
Borrowing Base plus (iii) the aggregate Firm Transportation Reimbursement
Obligation Amounts in respect of all Secured Firm Transportation Reimbursement
Agreements then outstanding exceeds 15% of the then effective Borrowing Base.

“Approved Counterparty” means any Lender or any Affiliate of a Lender and any
other Person if such Person or its credit support provider has a long term
senior unsecured debt rating of BBB+/Baa1 by S&P or Moody’s (or their
equivalent) or higher.

“Borrowing Base Value” means, with respect to any Oil and Gas Property, any Swap
Agreement in respect of commodities and any other Specified Commodity Sale
Contract, the value attributed thereto by the Administrative Agent for the
purpose of determining the Borrowing Base then in effect.



--------------------------------------------------------------------------------

“CFTC Hedging Obligation” means any Obligation in respect of any agreement,
contract, confirmation or transaction that constitutes a “swap” within the
meaning of section 1a(47) of the Commodity Exchange Act.

“Firm Transportation Reimbursement Agreement” means any agreement evidencing any
obligation of the Borrower or any other Credit Party to:

(a)    reimburse a Person that is, on the date such contract is entered into, a
Lender or an Affiliate of a Lender, in each case even if such Person
subsequently ceases to be a Lender or an Affiliate of a Lender for any reason,
for (i) the costs of procuring or providing credit support or other performance
assurance (whether in the form of a guaranty, a letter of credit or otherwise)
procured or provided by such Lender or Affiliate of a Lender to a transportation
provider for transportation contracts or capacity to transport Hydrocarbons sold
pursuant to a Specified Commodity Sale Contract, (ii) the expenses of such
Lender or Affiliate of a Lender owed to the provider of the credit support or
other performance assurance described in the preceding clause (i) or (iii) any
losses incurred by the Lender or Affiliate of a Lender in connection with any
exercise of remedies against such credit support or performance assurance
described in the preceding clause (i); and

(b)    if applicable, provide credit support or performance assurance, in
replacement of the credit support or performance assurance referred to in the
foregoing clause (a), to such transportation provider that is acceptable to such
transportation provider upon the expiration of a term agreed upon with such
Person;

provided in either case that such agreement is executed directly in connection
with a Specified Commodity Sale Contract (whether included in such Specified
Commodity Sale Contract or a separate related agreement), and regardless of
whether such Specified Commodity Sale Contract has a “forward” effective date
that is a date subsequent to the effectiveness of the corresponding Firm
Transportation Reimbursement Agreement.

“Liquidate” means, with respect to any Swap Agreement or any other Specified
Commodity Sale Contract, the sale, assignment, novation, unwind or early
termination of all or any part of such Swap Agreement or other Specified
Commodity Sale Contract; provided that for purposes of this definition, a Swap
Agreement or other Specified Commodity Sale Contract shall not be deemed to have
been Liquidated if, (a) such Swap Agreement or other Specified Commodity Sale
Contract is novated from the existing counterparty to an Approved Counterparty,
with the Borrower or another Credit Party being the “remaining party” for
purposes of such novation, or (b) upon its sale, assignment, novation, unwind or
early termination, it is replaced, in a substantially contemporaneous
transaction, with one or more Swap Agreements or other Specified Commodity Sale
Contracts with prices, tenors and volumes not less favorable to the Credit
Parties than those of such replaced Swap Agreements or other Specified



--------------------------------------------------------------------------------

Commodity Sale Contracts and without cash payments to the Borrower or any other
Credit Party in connection therewith. The terms “Liquidated” and “Liquidation”
have correlative meanings thereto.

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Notes, the Fee Letters, the Letter of Credit Agreements, the
Letters of Credit and the Security Instruments.

“Material Swap Obligation” means obligations owing by the Borrower or any other
Credit Party under one or more Swap Agreements or other Specified Commodity Sale
Contracts with the same counterparty that, at the time in question, have a net
Swap Termination Value in favor of such counterparty (i.e., the Borrower or such
Credit Party is “out of the money”) that exceeds the Threshold Amount.

“Projected Volume” means, at any time, the Borrower’s reasonably anticipated
projected future production from Oil and Gas Properties of the Borrower and the
other Credit Parties; provided, that, for the purposes of each instance under
this Agreement where Projected Volume is to be calculated for any month that is
more than 84 months following the date of determination, Projected Volume for
each such month shall be the lesser of (a) the average Projected Volume for each
month during the period beginning with the 73rd month following the date of
determination through and including the 84th month following the date of
determination and (b) the reasonably anticipated projected future production
from Oil and Gas Properties of the Borrower and the other Credit Parties for
such month.

“Secured Lender Physical Contract” means (a) any Initial Term Lender Specified
Commodity Sale Contract and (b) any Secured Firm Transportation Reimbursement
Agreement; provided that, notwithstanding anything to the contrary contained
herein, any additional confirmations or transactions entered into under any such
contract after such Lender or an Affiliate of a Lender ceases to be a Lender or
an Affiliate of a Lender shall be deemed not to be a “Secured Lender Physical
Contract”; and provided further that the parties to any such contract may
expressly agree in writing (whether in a master agreement, in a transaction
confirmation, or otherwise, and irrespective of any netting arrangements
specified therein) that: (i) such contract (or a specified portion of such
contract or a specified transaction under such contract, including any Firm
Transportation Reimbursement Agreement associated with an Initial Term Lender
Specified Commodity Sale Contract) is not a Secured Lender Physical Contract as
defined in this Agreement, in which case to the extent so provided, such
contract (or a specified portion of such contract or a specified transaction
under such contract) shall not constitute a Secured Lender Physical Contract for
the purposes of this Agreement, (ii) if the tenor or volumes of such contract
exceeds the applicable tenor or volume restrictions set forth in Section
9.18(a)(ii), as determined from time to time on any applicable date, the portion
of such contract that exceeds the tenor or volumes limitations set forth in
Section 9.18(a)(ii) shall



--------------------------------------------------------------------------------

not constitute a Secured Lender Physical Contract for the purposes of this
Agreement to the extent of such non-compliance as of such date, and/or (iii) to
the extent that any portion of the applicable contract would satisfy the
applicable tenor and volume restrictions set forth in Section 9.18(a)(ii), as
determined from time to time on any applicable date, such compliant portions of
such contract shall as of such date constitute a Secured Lender Physical
Contract for the purposes of this Agreement.

“Specified Commodity Sale Contract” means any contract (or specified portion
thereof or specified transaction thereunder) for the sale of Hydrocarbons for
deferred shipment or delivery that is intended to be settled by physical
delivery of such Hydrocarbons by the Borrower or any other Credit Party,
including any forward sale contract in respect of Hydrocarbons and any Physical
Basis Contract, solely to the extent (if any) that such contract provides, at
the time such contract (or specified portion thereof or specified transaction
thereunder) is entered into, for any portion of such contract to include a fixed
price component (including any fixed commodity price component and/or any fixed
basis differential component); provided, that, the Borrower’s or any other
Credit Party’s election for “first of month” pricing or other one month pricing
pursuant to a forward sale contract for deliveries of Hydrocarbons for the
immediately following calendar month shall not, by itself, cause an agreement to
be deemed to be a contract with a fixed price component for purposes of this
definition.

“Swap Agreement” means (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that (i) no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or the other Credit Parties shall be a Swap Agreement and (ii) no sale of a
commodity for deferred shipment or delivery that is intended to be physically
settled shall be a Swap Agreement pursuant to this clause (a), and (b) any
Secured Lender Physical Contract. If multiple transactions are entered into
under a master agreement, each transaction is a separate Swap Agreement. For the
avoidance of doubt, Unsecured Specified Commodity Sale Contracts are not Swap
Agreements.

“Swap Termination Value” means, in respect of any one or more Swap Agreements or
other Specified Commodity Sale Contracts, after taking into account the effect
of any legally enforceable netting agreement relating to such Swap Agreements or
other Specified Commodity Sale Contracts, (a) for any date on or after the date
such Swap Agreements or other Specified Commodity Sale Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s) and (b) for any date prior to the date referenced in clause
(a), the amount(s) determined as the mark-to-market value(s)



--------------------------------------------------------------------------------

for such Swap Agreements or other Specified Commodity Sale Contracts, as
determined by the counterparties to such Swap Agreements or other Specified
Commodity Sale Contracts (including, without duplication, any unpaid amounts due
on the date of calculation).

2.3    Swap Agreements and Qualified ECP Counterparty. Section 7.20 of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:

Section 7.20    Swap Agreements and other Specified Commodity Sale Contracts;
Qualified ECP Counterparty. Schedule 7.20, as of the date hereof, and after the
date hereof, each report required to be delivered by the Borrower pursuant to
Section 8.01(e), as of the date of (or as of the date(s) otherwise set forth in)
such report, sets forth, a true and complete list of all Swap Agreements and
other Specified Commodity Sale Contracts of the Borrower and each other Credit
Party, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the estimated net
mark-to-market value thereof, all credit support agreements relating thereto
other than Loan Documents (including any margin required or supplied) and the
counterparty to each such agreement. The Borrower is a Qualified ECP
Counterparty.

2.4    Certificate of Financial Officer. Sections 8.01(e), (n) and (o) of the
Credit Agreement are hereby amended and restated in their entirety to read in
full as follows:

(e)    Certificate of Financial Officer – Swap Agreements and Other Specified
Commodity Sale Contracts. Concurrently with any delivery of financial statements
under Section 8.01(a) and Section 8.01(b) and any certificate under
Section 8.01(n), a certificate of a Financial Officer, in form and substance
satisfactory to the Administrative Agent, setting forth as of a recent date,

(i)    a true and complete list of all Swap Agreements, other Specified
Commodity Sale Contracts and Firm Transportation Reimbursement Agreements of the
Borrower and each other Credit Party, the material terms thereof (including the
type, term, effective date, termination date, price and notional amounts or
volumes set forth for each month during the term of such Swap Agreement or other
Specified Commodity Sale Contract, as applicable, and the Firm Transportation
Reimbursement Obligation Amounts associated therewith (in the case of each Firm
Transportation Reimbursement Agreement)), the estimated net mark-to-market value
therefor, any new credit support agreements relating thereto (other than Loan
Documents) not listed on Schedule 7.20, any margin required or supplied under
any credit support document, the counterparty to each such agreement and the
aggregate Deemed Transportation Volumes associated with each Secured Firm
Transportation Reimbursement Agreement; and



--------------------------------------------------------------------------------

(ii)    reasonably detailed calculations of (A) the Total Available Volumes as
of such date, (B) the Non-Approved Counterparty Volumes as of such date, and
(C) the quotient obtained by dividing (B) by (A), reflected as a percentage.

(n)    Certificate of Financial Officer – Projected Volume Reports.
(i) Concurrently with any delivery of financial statements under Section 8.01(a)
and Section 8.01(b), (ii) promptly upon the occurrence of any event (including
any sale, transfer, assignment or other disposition of Unproven Acreage or other
Oil and Gas Properties) that the Borrower determines in its reasonable
discretion would decrease the aggregate Projected Volume by 10% or more of the
aggregate Projected Volume set forth in the most recent certificate delivered
pursuant to this Section 8.01(n), and (iii) at the election of the Borrower, up
to two times during the period following the delivery of the most recent
certificate delivered pursuant to clause (i) above (or more frequently, if the
Administrative Agent in its discretion approves), a certificate of a Financial
Officer setting forth as of a recent date, a report detailing the Projected
Volume for each month from the date of such certificate until the later of
(A) the 120th month thereafter or (B) December 31, 2030, and the assumptions
used in calculating such Projected Volume, in each case, in form and substance
reasonably satisfactory to the Administrative Agent.

(o)    Gross Volume and Firm Transportation Committed Volume Reports.
Concurrently with the delivery of any certificates and reports under
Section 8.01(n), a certificate of a Financial Officer setting forth as of a
recent date, a report, in form and detail reasonably satisfactory to the
Administrative Agent,

(i)    forecasting the Gross Projected Volume on a monthly basis for the first
five years following the date of such certificate and on an annual basis
thereafter until the later of (A) the 120th month following the date of such
certificate or (B) December 31, 2030 and the assumptions used in calculating
such volumes; and

(ii)    setting forth the Firm Transportation Committed Volumes and demand rates
related thereto for all future periods in which the Credit Parties have any Firm
Transportation Committed Volumes, which in the case of this clause (ii), shall
be prepared on a monthly basis for the first five years following the date of
such certificate and on an annual basis thereafter;

provided, that, the deliverables required pursuant to this Section 8.01(o) may,
at the Borrower’s election, be combined into a single certificate and report
with the deliverables required under Section 8.01(n).



--------------------------------------------------------------------------------

2.5    Sale of Properties and Liquidation of Swap Agreements. Section 9.11 of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:

Section 9.11    Sale of Properties and Liquidation of Swap Agreements and Other
Specified Commodity Sale Contracts. As used herein, “Transfer” means to sell,
assign, farm-out, convey or otherwise transfer Property or to Liquidate any Swap
Agreement or other Specified Commodity Sale Contract in respect of commodities,
provided that Transfer does not include the grant or creation of a Lien. Parent
and the Borrower will not, and will not permit any Restricted Subsidiary to,
Transfer (1) any Oil and Gas Property or any interest in Hydrocarbons produced
or to be produced therefrom, (2) any commodity Swap Agreement or other Specified
Commodity Sale Contract included in the most recent determination of the
Borrowing Base or (3) any Equity Interest in any Restricted Subsidiary that owns
any Oil and Gas Property, any interest in Hydrocarbons produced or to be
produced therefrom, or any commodity Swap Agreement or other Specified Commodity
Sale Contract included in the most recent determination of the Borrowing Base
(in this Section 9.11, an “E&P Subsidiary”), except for:

(a)    the sale of Hydrocarbons in the ordinary course of business;

(b)    farmouts of undeveloped acreage and assignments in connection with such
farmouts;

(c)    Transfers among Parent, the Borrower and the Restricted Subsidiaries
provided that the provisions of Section 8.14 are complied with to the extent
applicable;

(d)    the sale or transfer of Unproven Acreage or of any Equity Interests in
any E&P Subsidiary (other than an E&P Subsidiary that owns any Borrowing Base
Properties, any interest in Hydrocarbons produced or to be produced therefrom,
or any commodity Swap Agreement or other Specified Commodity Sale Contract
included in the most recent determination of the Borrowing Base), provided that,
prior to and after giving effect to such sale or transfer, the Borrower is in
compliance with Section 9.18; and

(e)    Transfers of Borrowing Base Properties, of commodity Swap Agreements and
other Specified Commodity Sale Contracts included in the most recent
determination of the Borrowing Base, and of Equity Interests in any E&P
Subsidiary that owns any Borrowing Base Properties, any interest in Hydrocarbons
produced or to be produced therefrom or any commodity Swap Agreement or other
Specified Commodity Sale Contract included in the most recent determination of
the Borrowing Base, provided that:

(i)     the consideration received in respect of such Transfer shall be cash,
the assumption of liabilities (including indemnification obligations) related to
the Borrowing Base Properties Transferred, new Oil and Gas Properties (and
related Additional Oil and Gas Assets) and new commodity Swap Agreements or
other Specified Commodity Sale Contracts acquired, or Investments permitted
under Section 9.05;



--------------------------------------------------------------------------------

(ii)    the consideration received in respect of such Transfer shall be equal to
or greater than the fair market value of the Borrowing Base Properties and such
commodity Swap Agreements, other Specified Commodity Sale Contracts and Equity
Interests in E&P Subsidiaries that are Transferred (as reasonably determined by
the Borrower and, if requested by the Administrative Agent, the Borrower shall
deliver a certificate of the Borrower certifying to that effect);

(iii)    if any such Transfer is of an E&P Subsidiary, such Transfer shall
include all the Equity Interests of such E&P Subsidiary owned by Parent, the
Borrower and the Restricted Subsidiaries;

(iv)    the sum of (A) the aggregate Borrowing Base Value of the Borrowing Base
Properties Transferred under this subsection (e) since the immediately preceding
Scheduled Redetermination of the Borrowing Base, plus (B) the net aggregate
Borrowing Base Value of all such commodity Swap Agreements and other Specified
Commodity Sale Contracts that have been Liquidated since the immediately
preceding Scheduled Redetermination of the Borrowing Base, shall not exceed ten
percent (10%) of the Borrowing Base then in effect; provided that such ten
percent (10%) limitation shall not, in any event, prohibit Parent, the Borrower
or any Restricted Subsidiary from Liquidating any Swap Agreement or other
Specified Commodity Sale Contract to the extent required by Section 9.18(b); and

(v)    if the sum of (A) the aggregate Borrowing Base Value of Borrowing Base
Properties Transferred under this subsection (e) since the immediately preceding
Scheduled Redetermination of the Borrowing Base, plus (B) the net aggregate
Borrowing Base Value of all such commodity Swap Agreements and other Specified
Commodity Sale Contracts that have been Liquidated since the immediately
preceding Scheduled Redetermination of the Borrowing Base, exceeds five percent
(5%) of the Borrowing Base then in effect, the Borrower shall deliver to the
Administrative Agent ten (10) Business Days’ prior written notice of such
Transfer or Liquidation and shall provide the Administrative Agent with such
information regarding such Transfer or Liquidation as the Administrative Agent
may reasonably request.

To the extent that, during any period between two successive Scheduled
Redetermination Dates, Borrowing Base Properties, commodity Swap Agreements, and
other Specified Commodity Sale Contracts with a net aggregate Borrowing Base
Value in excess of five percent (5%) of the Borrowing Base, as established on
the most recent of such Scheduled Redetermination Dates, are Transferred
pursuant to the preceding subsection (e), or Liquidated, as applicable, by the
Borrower and its Restricted Subsidiaries, then the Borrowing Base will be
reduced by the Borrowing Base Value of the Borrowing Base Properties, commodity
Swap Agreements, and other Specified Commodity Sale Contracts, as



--------------------------------------------------------------------------------

applicable, in excess of such five percent threshold, effective upon delivery by
the Administrative Agent of the related New Borrowing Base Notice under Section
2.07(d), and if a Borrowing Base Deficiency exists after such reduction in the
Borrowing Base, the Borrower shall prepay Borrowings in accordance with Section
3.04(c)(iii). For the purposes of the preceding sentence and the preceding
subsection (e), the Transfer of an E&P Subsidiary owning such Borrowing Base
Properties and/or commodity Swap Agreements or other Specified Commodity Sale
Contracts shall be deemed the Transfer of the Borrowing Base Properties and the
Liquidation of commodity Swap Agreements and other Specified Commodity Sale
Contracts owned by such E&P Subsidiary.

 

  2.6 Swap Agreements.

(a)    The Section heading for Section 9.18 and Sections 9.18(a), 9.18(b) and
9.18(d) of the Credit Agreement are hereby amended and restated in their
respective entireties to read in full as follows:

Section 9.18    Swap Agreements; Unsecured Specified Commodity Sale Contracts;
Other Specified Commodity Sale Contracts.

(a)    Parent and the Borrower will not, and will not permit any Restricted
Subsidiary to, enter into or maintain any Swap Agreements or Unsecured Specified
Commodity Sale Contracts with any Person other than:

(i)    Swap Agreements with an Approved Counterparty constituting puts or floors
with respect to crude oil, natural gas liquids and natural gas, with respect to
which neither the Borrower nor any other Credit Party has any payment obligation
other than fixed premiums or other fixed charges.

(ii)     Any Swap Agreement entered into with an Approved Counterparty that is
not for speculative purposes and (A) is with respect to crude oil, natural gas
liquids and natural gas, or (B) that is a Secured Firm Transportation
Reimbursement Agreement, provided that (x) no such Swap Agreement entered into
under this clause (ii) has a tenor (determined as set forth in Section 9.18(g)
below) of more than six years, (y) the aggregate Firm Transportation
Reimbursement Obligation Amounts of all Swap Agreements that are Secured Firm
Transportation Reimbursement Agreements shall not exceed 15% of the then
effective Borrowing Base at any time, and (z) the notional volumes subject to
such Swap Agreement entered into under this clause (ii) (excluding put or floor
options described in subsection (a)(i)) do not cause the aggregate (I) notional
volumes of all Swap Agreements then in effect plus (II) Deemed Transportation
Volumes in respect of all Secured Firm Transportation Reimbursement Agreements
plus (III) the notional volumes of all Initial Term Non-Lender Specified
Commodity Sale Contracts to exceed, as of any date, for each month during the
forthcoming six-year period, the greater of:

(A)    the percentage set out for such month in Column A of the following table
times the reasonably anticipated projected production during such month from
Proved Reserves of the Borrower and the other Credit Parties (based on the most
recent Reserve Report delivered to the Administrative Agent); and



--------------------------------------------------------------------------------

(B)    The lesser of:

(1)    the percentage set out for such month in Column B of the following table
times the Projected Volume for such month (based on the most recently delivered
report under Section 8.01(n)) and

(2)    140% of the monthly average production from the Oil and Gas Properties of
the Borrower and the other Credit Parties for the most recent period of three
consecutive calendar months ending prior to such date of determination for which
production reports have been delivered pursuant to Section 8.01(k) (as such
production is set forth on such reports).

 

Months next succeeding the time
as of which compliance is measured

   Column A     Column B  

Months 1 through 18

     85 %      90 % 

Months 19 through 36

     85 %      75 % 

Months 37 through 60

     85 %      60 % 

Months 61 through 72

     85 %      40 % 

(iii)    Swap Agreements with an Approved Counterparty with respect to interest
rates, that:

(A)    on a net basis (after aggregation with all other Swap Agreements of the
Borrower and the other Credit Parties then in effect with respect to interest
rates), effectively convert interest rates from fixed to floating during any
month, provided that the net aggregate notional amount converted from fixed to
floating for such month does not exceed 75% of the then outstanding principal
amount of their consolidated Debt for borrowed money which matures during or
after such month and which bears interest at a fixed rate; and

(B)    on a net basis (after aggregation with all other Swap Agreements of the
Borrower and the other Credit Parties then in effect



--------------------------------------------------------------------------------

with respect to interest rates), effectively convert interest rates from
floating to fixed during any month, provided that the net aggregate notional
amount converted from floating to fixed for such month does not exceed 75% of
the then outstanding principal amount of their consolidated Debt for borrowed
money which matures during or after such month and which bears interest at a
floating rate.

(iv)    Unsecured Specified Commodity Sale Contracts with any Person (regardless
of whether or not such Person is an Approved Counterparty); provided that
(A) all Non-Approved Counterparty Volumes do not exceed 15% of Total Available
Volumes at any time, (B) with respect to any Initial Term Non-Lender Specified
Commodity Sale Contract, the notional volumes in respect thereof are permitted
under Section 9.18(a)(ii), and (C) with respect to any Extended Term Specified
Commodity Sale Contract:

(1)    such Extended Term Specified Commodity Sale Contract expires by its terms
on or before the later of (x) the date that is ten years from the effective date
of the applicable Specified Commodity Sale Contract to which such Extended Term
Specified Commodity Sale Contract relates and (y) December 31, 2030; provided
that in the case of this clause (1), in no event may any Extended Term Specified
Commodity Sale Contract provide for the sale of a commodity for more than ten
consecutive years commencing with the first year in which such commodities are
to be sold under such agreement, and

(2)    the notional volumes subject to such Extended Term Specified Commodity
Sale Contracts entered into under this Section 9.18(a)(iv) do not cause the
aggregate notional volumes of all Extended Term Specified Commodity Sale
Contracts then in effect to exceed, as of any date, for each month during the
forthcoming ten year period (or, if such period is longer, for each month for
which any Credit Party has any Extended Term Specified Commodity Sale Contract
in effect), the greater of:

(I)    20% of Projected Volume; and

(II)    the lesser of (x) 30% of Projected Volume and (y) 65% of the monthly
average production from the Oil and Gas Properties of the Borrower and the other
Credit Parties for the most recent period of three consecutive calendar months
ending prior to such date of determination for which production reports have
been delivered pursuant to Section 8.01(k) (as such production is set forth on
such reports).

(b)    If, after the end of any calendar month, the Borrower determines that the
aggregate (x) notional volume of all Swap Agreements in respect of commodities
for such calendar month, (y) notional volume of all Initial Term Non-Lender
Specified Commodity Sale Contracts for such calendar month, and



--------------------------------------------------------------------------------

(z) Deemed Transportation Volumes in respect of all Secured Firm Transportation
Reimbursement Agreements exceeded 100% of actual production of Hydrocarbons in
such calendar month, then the Borrower shall (i) promptly notify the
Administrative Agent of such determination, and (ii) if requested by the
Administrative Agent (or if otherwise necessary to ensure compliance with
Section 9.18(a)(ii)), within 30 days after such request, terminate, create
off-setting positions or otherwise unwind or monetize existing Swap Agreements
and/or Initial Term Non-Lender Specified Commodity Sale Contracts such that, at
such time, future volumes under commodity Swap Agreements and Initial Term
Non-Lender Specified Commodity Sale Contracts and future Deemed Transportation
Volumes will (A) not exceed 100% of reasonably anticipated projected production
for the then-current and any succeeding calendar months and (B) otherwise be in
compliance with Section 9.18(a)(ii).

(d)    In no event shall any Swap Agreement or other Specified Commodity Sale
Contract contain any requirement, agreement or covenant for the Borrower or any
other Credit Party to post collateral or margin to secure their obligations
under such Swap Agreements or other Specified Commodity Sale Contracts or to
cover market exposure, other than (i) in the case of Swap Agreements, any
requirement, agreement or covenant to enter into or maintain the Security
Instruments or (ii) to provide replacement credit support or performance
assurance as contemplated in clause (b) of the definition of “Firm
Transportation Reimbursement Agreement”.

(b)    The introductory phrase “For all purposes of determining the aggregate
volumes of Swap Agreements and Deemed Transportation Volumes under this
Section 9.18” in Section 9.18(f) of the Credit Agreement is hereby amended to
read as follows:

“For all purposes of determining the aggregate volumes of Swap Agreements or
other Specified Commodity Sale Contracts, Deemed Transportation Volumes, Total
Available Volumes and Non-Approved Counterparty Volumes under this Section 9.18”

(c)    A new clause (h) is hereby added to Section 9.18 which shall immediately
following clause (g) thereof, and which clause (h) shall read in full as
follows:

(h)    In no event may any Credit Party enter into any Specified Commodity Sale
Contract for speculative purposes.

2.7    Right of Setoff. Section 12.08 of the Credit Agreement is hereby amended
and restated in its entirety to read in full as follows:

Section 12.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or



--------------------------------------------------------------------------------

final, in whatever currency) at any time held and other obligations (in whatever
currency, and of whatsoever kind, including obligations under Swap Agreements
and other Specified Commodity Sale Contracts, as applicable) at any time owing
by such Lender or Affiliate to or for the credit or the account of Parent, the
Borrower or any Restricted Subsidiary against any of and all the obligations of
Parent, the Borrower or such Restricted Subsidiary owed to such Lender or its
Affiliates now or hereafter existing under this Agreement or any other Loan
Document, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured or are owed to a branch, office or Affiliate of such Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness. The rights of each Lender and its Affiliates under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

Section 3.    Conditions Precedent. The effectiveness of this Second Amendment
is subject to the following:

3.1    The Administrative Agent shall have received counterparts of this Second
Amendment from the Credit Parties and the Majority Lenders.

3.2    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Second Amendment Effective Date.

Section 4.    Miscellaneous.

4.1    Confirmation and Effect. The provisions of the Credit Agreement (as
amended by this Second Amendment) shall remain in full force and effect in
accordance with its terms following the effectiveness of this Second Amendment,
and this Second Amendment shall not constitute a waiver or amendment of any
provision of the Credit Agreement or any other Loan Document, except as
expressly provided for herein. Each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof’, “herein”, or words of like import shall mean
and be a reference to the Credit Agreement as amended hereby, and each reference
to the Credit Agreement in any other document, instrument or agreement executed
and/or delivered in connection with the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended hereby.

4.2    Ratification and Affirmation of Credit Parties. Each of the Credit
Parties hereby expressly (i) acknowledges the terms of this Second Amendment,
(ii) ratifies and affirms its obligations under the Guaranty and Collateral
Agreement and the other Loan Documents to which it is a party,
(iii) acknowledges, renews and extends its continued liability under the
Guaranty and Collateral Agreement and the other Loan Documents to which it is a
party, (iv) agrees that its guarantee under the Guaranty and Collateral
Agreement and the other Loan Documents to which it is a party remains in full
force and effect with respect to the Obligations



--------------------------------------------------------------------------------

as amended hereby, (v) represents and warrants to the Lenders and the
Administrative Agent that each representation and warranty of such Credit Party
contained in the Credit Agreement and the other Loan Documents to which it is a
party is true and correct in all material respects as of the date hereof and
after giving effect to the amendments set forth in Section 2 hereof except
(A) to the extent any such representations and warranties are expressly limited
to an earlier date, in which case, on and as of the date hereof, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, and (B) to the extent that any such representation and
warranty is expressly qualified by materiality or by reference to Material
Adverse Effect, such representation and warranty (as so qualified) shall
continue to be true and correct in all respects, (vi) represents and warrants to
the Lenders and the Administrative Agent that the execution, delivery and
performance by such Credit Party of this Second Amendment are within such Credit
Party’s corporate, limited partnership or limited liability company powers (as
applicable), have been duly authorized by all necessary action and that this
Second Amendment constitutes the valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights generally, and (vii) represents and warrants to the Lenders
and the Administrative Agent that, after giving effect to this Second Amendment,
no Event of Default exists.

4.3    Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.

4.4    No Oral Agreement. THIS WRITTEN SECOND AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES THAT MODIFY THE
AGREEMENTS OF THE PARTIES IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.

4.5    Governing Law. THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

4.6    Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Second Amendment, any other documents prepared
in connection herewith and the transactions contemplated hereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

4.7    Severability. Any provision of this Second Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.



--------------------------------------------------------------------------------

4.8    Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

[Signature Pages Follow.]



--------------------------------------------------------------------------------

The parties hereto have caused this Second Amendment to be duly executed as of
the day and year first above written.

 

BORROWER:

    RICE ENERGY OPERATING LLC, a Delaware limited liability company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer PARENT:     RICE ENERGY INC., a Delaware corporation     By  

: /s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

GUARANTORS:     RICE DRILLING B LLC, a Delaware limited liability company    
By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer     RICE DRILLING D LLC, a Delaware limited liability company
    By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer     RICE MARKETING LLC, a Delaware limited liability company  
  By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer     RICE ENERGY MARKETING LLC, a Delaware limited liability
company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    VANTAGE ENERGY HOLDINGS, LLC, a Delaware limited liability company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer     VANTAGE ENERGY, LLC, a Delaware limited liability company
    By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer     VANTAGE ENERGY II, LLC, a Delaware limited liability
company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer     VANTAGE ENERGY APPALACHIA II LLC, a Delaware limited
liability company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    VANTAGE ENERGY APPALACHIA LLC, a Pennsylvania limited liability company    
By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer     VANTAGE ENERGY PICEANCE LLC, a Delaware limited liability
company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer     VANTAGE ENERGY UINTA LLC, a Delaware limited liability
company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer     VANTAGE FORT WORTH ENERGY LLC, a Delaware limited
liability company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    VANTAGE ENERGY II ALPHA, LLC, a Delaware limited liability company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    WELLS FARGO BANK, N.A., as Administrative Agent, a Lender and as an Issuing
Bank     By:  

/s/ Matthew W. Coleman

    Name:   Matthew W. Coleman     Title:   Director

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender and as an Issuing Bank By:  

/s/ Graeme Palmer

Name:   Graeme Palmer Title:   Assistant Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    BMO HARRIS FINANCING, INC., as a Lender and as an Issuing Bank     By:  

/s/ Matthew Davis

    Name:   Matthew Davis     Title:   Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    CITIBANK, N.A., as a Lender and as an Issuing Bank     By:  

/s/ Peter Kardos

    Name:   Peter Kardos     Title:   Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    COMERICA BANK, as a Lender     By:  

/s/ William B. Robinson

    Name:   William B. Robinson     Title:   Senior Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    FIFTH THIRD BANK, as a Lender and as an Issuing Bank     By:  

/s/ Thomas Kleiderer

    Name:   Thomas Kleiderer     Title:   Director

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    GOLDMAN SACHS BANK USA, as a Lender     By:  

/s/ Ushma Dedhiya

    Name:   Ushman Dedhiya     Title:   Authorized Signatory

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    ROYAL BANK OF CANADA, as a Lender     By:  

/s/ Mark Lumpkin, Jr.

    Name:   Mark Lumpkin, Jr.     Title:   Authorized Signatory

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    PNC BANK, NATIONAL ASSOCIATION, as a Lender and as an Issuing Bank     By:  

/s/ Jessica McGuire

    Name:   Jessica McGuire     Title:   Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

   

SUNTRUST BANK, as a Lender

    By:  

/s/ Chulley Bogle

    Name:   Chulley Bogle     Title:   Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender and as an Issuing Bank    
By:  

/s/ Kristin N. Oswald

    Name:   Kristin N. Oswald     Title:   Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    ZB, N.A. DBA AMEGY BANK, as a Lender     By:  

/s/ John Moffitt

    Name:   John Moffitt     Title:   Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    COMPASS BANK, as a Lender     By:  

/s/ Les Werme

    Name:   Les Werme     Title:   Executive Director

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    U.S. BANK NATIONAL ASSOCIATION, as a Lender     By:  

/s/ John C. Lozano

    Name:   John C. Lozano     Title:   Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

   

JPMORGAN CHASE BANK, N.A., as a Lender

    By:  

/s/ Garrett Sacco

    Name:   Garrett Sacco     Title:   Authorized Officer

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender and as an
Issuing Bank     By:  

/s/ Trudy Nelson

    Name:   Trudy Nelson     Title:   Authorized Signatory     By:  

/s/ William M. Reid

    Name:   William M. Reid     Title:   Authorized Signatory

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    CITIZENS BANK NA, as a Lender     By:  

/s/ Scott Donaldson

    Name:   Scott Donaldson     Title:   Senior Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    BOKF, NA dba BANK OF OKLAHOMA, as a Lender     By:  

/s/ Mari Salazar

    Name:   Mari Salazar     Title:   SVP – Energy Lending

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    ASSOCIATED BANK, N.A., as a Lender     By:  

/s/ Brandon Starr

    Name:   Brandon Starr     Title:   Assistant Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC

 



--------------------------------------------------------------------------------

    ABN AMRO CAPITAL USA LLC, as a Lender     By:  

/s/ Darrell Holley

    Name:   Darrell Holley     Title:   Managing Director     By:   /s/ David
Montgomery     Name:   David Montgomery     Title:   Executive Director

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    THE HUNTINGTON NATIONAL BANK, as a Lender     By:  

/s/ Jason A. Zilewicz

    Name:   Jason A. Zilewicz     Title:   Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    BRANCH BANKING AND TRUST COMPANY, as a Lender     By:  

/s/ James Giordano

    Name:   James Giordano     Title:   Senior Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    MORGAN STANLEY SENIOR FUNDING, INC., as a Lender     By:  

/s/ Patrick Layton

    Name:   Patrick Layton     Title:   Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC



--------------------------------------------------------------------------------

    DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender     By:  

/s/ Chris Chapman

    Name:   Chris Chapman     Title:   Director     By:  

/s/ Shai Bandner

    Name:   Shai Bandner     Title:   Director

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY OPERATING LLC